Motion by the appellant for leave to reargue or, in the alternative, for leave to appeal to the Court of Appeals. Appellant asserts that the recital in the decision of the court herein indicates that the court has misapprehended its contentions, which are in substance that in case a subcontractor is not insured and the principal contractor is insured the insurer of the principal contractor is not liable for awards made to employees of said contractor unless the insurance policy expressly includes employees of the subcontractor. Motion for reargument denied. Motion for leave to appeal to the Court of Appeals denied. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.